Citation Nr: 1420127	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1956 to July 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Portland, Oregon has current jurisdiction.  

In a May 2013 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  He withdrew the request in writing in September 2013.  See 38 C.F.R. § 20.704 (2013).  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.    

In April 2014, the Vice Chairman of the Board advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain a supplemental or additional medical opinion on the etiology of the Veteran's claimed hearing disabilities and to obtain additional pertinent medical evidence identified in the record.  

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2013).  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are considered by VA as chronic diseases.  Veterans Benefits Manual, M21-1MR III.iv.4.B.12.a.  

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Veteran served as a U.S. Army clerk attached to ground units.  In an April 2007 statement, the Veteran reported that he was exposed to machine gun fire and grenade detonations during a three day training period and experienced tinnitus and progressively degrading hearing acuity since that time.  In a March 2008 notice of disagreement, the Veteran reported that he had difficulty hearing Morse Code during training because of tinnitus and degraded hearing acuity and was removed from the class.  The Veteran reported to VA clinicians and examiners that he worked briefly during one summer in construction but primarily as a federal employee in economic development and in real estate with no significant post-service noise exposure.  

In June 1958, the Veteran was treated for a right ear infection and small sebaceous cyst.  After nine days, a clinician noted both tympanic membranes were normal and that the cyst was too small for excision.  A  July 1975 military discharge examination includes an audiometric test that showed normal hearing.  The Veteran did not report and the examiner did not observe any organic ear or hearing abnormalities.  

Private testing in January 2005 and VA contract testing in June 2013 showed pure tone threshold and speech recognition measurements that met the VA criteria for disability and contained diagnoses of bilateral sensorineural hearing loss.  The Veteran reported late afternoon tinnitus in 2005 and constant tinnitus in 2013.   Therefore, the evidence establishes that the Veteran currently has both disabilities.

In March 2008, a VA nurse noted that the Veteran underwent an audiometric examination by the audiologist who performed the 2005 examination and requested VA hearing aids.  The nurse noted that the results were scanned, but they are not present in the paper or electronic claims files and may be pertinent to the etiology of the Veteran's hearing disorders.  A request to obtain the results of this testing is necessary to decide the claims.  38 C.F.R. § 3.159 (c) (2013).  

In the January 2005 examination, a private audiologist noted the noise exposure in service but made no clear determination of the etiology of the measured hearing deficits.  In the June 2013 examination, the contract audiologist noted a review of the claims file and found that the military noise exposure did not cause either disorder solely because the discharge examination showed normal hearing.  The audiologist did not address the Veteran's reports of an onset of hearing difficulty and tinnitus during service with a continuity of symptoms after service or explain why hearing damage in service with a delayed or gradual degrading hearing acuity over time since service was or was not medically indicated in this case.  The Board is aware of research that is inconclusive on this issue and seeks further explanation as applicable in this Veteran's case.  See Noise and Military Service, Institutes of Medicine of the National Academies 11-13 (Larry E. Humes et.al. eds., 2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request copies of the private audiometric examination that was noted and scanned into the record by a VA nurse on March 14, 2008.  If not already accessible in VA records, request that the Veteran authorize obtaining the results from the private examiner and associate any records of this examination with the paper or electronic claims files. 

2.  Then, provide the paper claims file and access to electronic records to the examiner who performed the June 2013 audiometric examination or to another qualified audiologist or physician.  Request that the examiner review the files and note the review in an opinion report.  

Request that the examiner provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral sensorineural hearing loss and tinnitus were caused or aggravated by noise exposure from weapons training in the mid-1950s.  

The examiner must consider both the results of the discharge hearing tests and the Veteran's reports of an onset of hearing difficulty and tinnitus during service with a continuity of symptoms after service and explain why hearing damage in service with a delayed or gradual degrading hearing acuity since service is or is not medically indicated in this case.  A discussion of relevant medical references or treatises and their application to this case will be of assistance to the Board. 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If either claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

